DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Massi et al (Effects of plasma etching on DLC films) in view of Redationo et al (Utilization of Oxygen Plasma For Plasma Ashing and Etching Process).
With respect to claim 1, Massi discloses a method for forming a diamond-like carbon (DLC) coating on a wafer (i.e. article), the method comprising performing a deposition process of magnetron sputtering at a nano-scale deposition rate of 4.5 nm/min to a nano-scale thickness of 1500 nm (1.5 m) and a process of reactive ion etching (RIE) plasma for a determined number of times (Abstract; 2. Experimental), wherein the magnetron sputtering proceeds by forming on the article a layer of DLC that includes both graphitic sp2 carbon and tetrahedral sp3 carbon (1. Introduction; 2. Experimental), and wherein the process of RIE plasma proceeds by selectively etching with oxygen the graphitic sp2 carbon to attain a desired thickness of the DLC coating 3 carbon remain (Abstract; 2. Experimental; 4. Conclusion). Although not specifically suggested by Massi to repeat the magnetron sputtering and then RIE plasma instead of once, it has been held that mere repetition or duplication of known steps has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Section VI, Part B). In this case, the desired thickness of the DLC coating is attained whether from one step of magnetron sputtering and then RIE plasma, or multiple repeated steps of magnetron sputtering and then RIE plasma.
However Massi is limited in that the RIE plasma being an ashing process is not specifically suggested.
Redationo teaches that for removing or micro-patterning DLC layers, a chamber or module for a reactive ion etching (RIE) plasma with oxygen or plasma ashing process with oxygen is used (Abstract; Discussion, p. 186-187), with the plasma ashing process being very effective to remove DLC layers while not requiring to control oxygen ions direction movement (Discussion, p. 187).
It would have been obvious to one of ordinary skill to interchange the RIE plasma of Massi with the plasma ashing process taught by Redationo since Redationo teaches that RIE plasma and plasma ashing are functionally equivalent for removing or micro-patterning DLC layers, with the plasma ashing process being very effective to remove DLC layers while not requiring to control oxygen ions direction movement.
In summary, the combination of Massi and Redationo has Massi teaching to etch the graphitic sp2 carbon of the layer of DLC by RIE to have more tetrahedral sp3 carbon remain, and Redationo teaching that RIE plasma and plasma ashing are 2 carbon of the layer of DLC, a prima facie case of either anticipation or obviousness has been established that the combination of references also then teaches the resulting layer of DLC having a property of retained tetrahedral sp3 carbon, as evidenced by para 0021 of Applicant’s published Specification (US 2020/0354826) teaching “The process of plasma ashing may be beneficially used to preferentially remove the graphitic sp2 from a nano-scale layer of DLC coating, thereby retaining the dense sp3 within the film (MPEP 2112.01, Section I). Thus the plasma ashing of Redationo to etch (i.e. remove) the graphitic sp2 carbon of Massi would expectantly retain the tetrahedral sp3 carbon within the layer.
With respect to claims 2 and 3, modified Massi further discloses the magnetron sputtering is by sustaining plasma via Ar gas or a mixture of Ar/H2 gases in a sputtering source at a pressure of 0.32 Pa (2. Experimental).
With respect to claims 6-8, modified Massi further discloses the selectively etching is performed in a RIE reactor (i.e. etch module) that contacts the layer of DLC on the article via plasma immersion of oxygen radicals from the RIE plasma  (2. Experimental).
With respect to claim 10, modified Massi further discloses the layer of DLC formed by magnetron sputtering is 1.5 m thick on a 3-inch article at the nano-scale deposition rate 4.5 nm/min (2. Experimental), which reads on the claimed amount 0.5-2 mg/m2. In addition it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Massi et al (Effects of plasma etching on DLC films) and Redationo et al (Utilization of Oxygen Plasma For Plasma Ashing and Etching Process) as applied to claim 1 above, and further in view of Peng et al (Surface roughness of diamond-like carbon filmed prepared using various techniques).
With respect to claims 4 and 5, the combination of references Massi and Redationo is cited as discussed for claim 1. However the combination of references is limited in that a preclean step of etching is not suggested.
Peng teaches a method of depositing DLC films onto substrates by a variety of techniques, including magnetron sputtering (Abstract), wherein the substrates are subjected to a preclean step comprising immersion in Ar plasma for sputter cleaning (i.e. etching) prior to deposition in order to entirely remove surface contamination (2.2. Substrate preparation). 
It would have been obvious to one of ordinary skill in the art to incorporate the preclean step of Peng prior to the magnetron sputtering and plasma ashing process of the combination of references to gain the advantage of removing surface contamination.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Massi et al (Effects of plasma etching on DLC films) and Redationo et al (Utilization of Oxygen Plasma For Plasma Ashing and Etching Process) as applied to claim 1 above, and further in view of Kawamata et al (US 2018/0286645).
With respect to claim 9, the combination of references Massi and Redationo is cited as discussed for claim 1. However the combination of references is further limited in that while Massi teaches using distinct deposition module for the magnetron sputtering and etching module for RIE plasma (2. Experimental), transporting the substrate via rotation between the deposition module and etching module is not specifically suggested.
Kawamata teaches in fig, 3 a plasma processing apparatus comprising a film formation unit (i.e. deposition module) [40] comprising a magnetron sputter source [4] and a film processing unit (i.e. etching module [50]) for etching or ashing with oxygen gas (para 0053, 0066-0067, 0072, 0080-0084, 0091, and 0153), wherein a workpiece (i.e. substrate) [W] is loaded onto a rotator (i.e. turntable) [31] that repeatedly transports the substrate [W] between the deposition module and the etching module by each revolution of the turntable [31] (figs. 1-3; para 0060-0062 and 0121-0129). Kawamata cites the advantage of the plasma processing apparatus as sequentially executing film formation and film processing using ions and radicals in plasma (para 0005-0006).
It would have been obvious to one of ordinary skill in the art to use the plasma processing apparatus comprising the deposition module and etching module of Kawamata instead of distinct deposition and etching modules of the combination of references to yield the predictable result of sequential magnetron sputtering followed by plasma ashing.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Massi et al (Effects of plasma etching on DLC films) in view of Redationo et al Utilization of Oxygen Plasma For Plasma Ashing and Etching Process) and Kawamata et al (US 2018/0286645).
With respect to claims 16 and 19, Massi discloses a method for forming a diamond-like carbon (DLC) coating on a wafer (i.e. substrate), the method comprising performing a deposition process of magnetron sputtering at a nano-scale deposition rate of 4.5 nm/min to a nano-scale thickness of 1500 nm (1.5 m) and a process of reactive ion etching (RIE) plasma for a determined number of times of once (Abstract; 2. Experimental), wherein the magnetron sputtering proceeds by forming on the substrate a layer of DLC that includes both graphitic sp2 carbon and tetrahedral sp3 carbon (1. Introduction; 2. Experimental), and wherein the process of RIE plasma proceeds by partially etching with oxygen the graphitic sp2 carbon to attain a desired thickness of the DLC coating and have more tetrahedral sp3 carbon remain (Abstract; 2. Experimental; 4. Conclusion). Although not specifically suggested by Massi to repeat the magnetron sputtering and then RIE plasma instead of once, it has been held that mere repetition or duplication of known steps has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Section VI, Part B). In this case, the desired thickness of the DLC coating is attained whether from one step of magnetron sputtering and then RIE plasma, or multiple repeated steps of magnetron sputtering and then RIE plasma.
However Massi is limited in that the RIE plasma being an ashing process is not specifically suggested.
Redationo teaches that for removing or micro-patterning DLC layers, a chamber or module for a reactive ion etching (RIE) plasma with oxygen or plasma ashing process is used 
It would have been obvious to one of ordinary skill to interchange the RIE plasma of Massi with the plasma ashing process as taught by Redationo since Redationo teaches that RIE plasma and plasma ashing are functionally equivalent for removing or micro-patterning DLC layers, with plasma ashing being very effective to remove DLC layers while not requiring to control oxygen ions direction movement.
However the combination of references is further limited in that while Massi teaches using distinct deposition module for the magnetron sputtering and etching module for RIE plasma (2. Experimental), transporting the substrate via rotation between the deposition module and etching module is not specifically suggested.
Kawamata teaches in fig, 3 a plasma processing apparatus comprising a film formation unit (i.e. deposition module) [40] comprising a magnetron sputter source [4] and a film processing unit (i.e. etching module [50]) for etching or ashing with oxygen gas (para 0053, 0066-0067, 0072, 0080-0084, 0091, and 0153), wherein a workpiece (i.e. substrate) [W] is loaded onto a rotator (i.e. turntable) [31] that repeatedly transports the substrate [W] between the deposition module and the etching module by each revolution of the turntable [31] (figs. 1-3; para 0060-0062 and 0121-0129). Kawamata cites the advantage of the plasma processing apparatus as sequentially executing film formation and film processing using ions and radicals in plasma (para 0005-0006).
It would have been obvious to one of ordinary skill in the art to use the plasma processing apparatus comprising the deposition module and etching module of 
In summary, the combination of Massi and Redationo has Massi teaching to etch the graphitic sp2 carbon of the layer of DLC by RIE to have more tetrahedral sp3 carbon remain, and Redationo teaching that RIE plasma and plasma ashing are interchangeable for etching of DLC. Since the combination of references teaches the claim requirements of plasma ashing the graphitic sp2 carbon of the layer of DLC, a prima facie case of either anticipation or obviousness has been established that the combination of references also then teaches the resulting layer of DLC having a property of retained tetrahedral sp3 carbon, as evidenced by para 0021 of Applicant’s published Specification (US 2020/0354826) teaching “The process of plasma ashing may be beneficially used to preferentially remove the graphitic sp2 from a nano-scale layer of DLC coating, thereby retaining the dense sp3 within the film (MPEP 2112.01, Section I). Thus the plasma ashing of Redationo to etch (i.e. remove) the graphitic sp2 carbon of Massi would expectantly retain the tetrahedral sp3 carbon within the layer.
With respect to claim 17, modified Massi further discloses the layer of DLC formed by magnetron sputtering is 1.5 m thick on a 3-inch substrate at the nano-scale deposition rate 4.5 nm/min (2. Experimental), which reads on the claimed amount 0.5-2 mg/m2. In addition it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the 
With respect to claim 18, the combination of references Massi and Redationo further teach the selectively RIE plasma or plasma ashing process via oxygen plasma immersion of the substrate in a RIE reactor (i.e. etch module) or a chamber (i.e. module) for plasma ashing (Massi, 2. Experimental; Redationo, Abstract, Discussion).

Response to Arguments
Applicant’s Remarks on p. 6-8 filed 10/22/2021 are addressed below.

112 Rejections
Claim 1 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.
Claim 3 has been amended to clarify the ‘sustaining plasma’; this previous 2nd paragraph rejection is withdrawn.
Claim 5 has been amended to clarify that the etching is from the preclean step of claim 4; this previous 2nd paragraph rejection is withdrawn.
Claim 6 has been amended to clarify the deposited layer as being contacted by oxygen radicals for the electively ashing; this previous 2nd paragraph rejection is withdrawn.
Claim 9 has been amended to clarify the ‘alternatingly’ is from claim 1; this previous 2nd
Claim 10 has been amended to clarify the ‘forming on the article’ is from claim 1; this previous 2nd paragraph rejection is withdrawn.
Claim 16 has been amended to clarify a designated total thickness is for the DLC coating; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
On p. 7-8, Applicant argues that the prior art does not teach deposition and etching to remove graphitic sp2 carbon while maintaining the tetrahedral sp3 carbon.
The Examiner respectfully disagrees since Massi specifically teaches deposition and then etching to remove the graphitic sp2 carbon while the remaining film of DLC has more tetrahedral sp3 carbon (Abstract; 1. Introduction; 2. Experimental), thus the tetrahedral sp3 carbon is maintained after the plasma ashing process. Further the combination of Massi and Redationo teaches plasma ashing is effective to remove DLC, with Applicant’s published Specification at para 0021 specifically stating that plasma ashing retains tetrahedral sp3 carbon when removing DLC. Thus the plasma ashing process taught by the combination of references Massi and Redationo would also expectantly result in maintaining the tetrahedral sp3 carbon after the plasma ashing process of Redationo.
On p. 7-8, Applicant argues that Examiner’s position of repetition of deposition and etch being unpatentable is without merit since the steps of deposition and etching are repeated in order to have the graphitic sp2 carbon be removed from the entire thickness of the finished layer.
The Examiner respectfully disagrees since the ‘the graphitic sp2 carbon being removed from the entire thickness of the finished layer’ as argued by Applicant is neither required by independent claims 1 and 16, nor appear to be taught by the Specification. Thus Applicant’s argument is without merit. Conversely, claims 1 and 16 only require that a portion of graphitic sp2 carbon is removed, which the combination of 
On p. 8, Applicant argues that no evidence has been provided that the thickness of Massi reads on the claimed invention regarding the claimed thickness as required by claims 10 and 17.
The Examiner respectfully disagrees since claims 10 and 17 do not require a claimed thickness, but instead require a deposition rate, with Massi teaching to use a nano-scale deposition rate (2. Experimental).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794